Citation Nr: 0900122	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-06 487	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the appellant is a proper claimant for benefits 
under the Restored Entitlement Program for Survivors (REPS).

2.  Whether SP is entitled to REPS benefits.

3.  Whether AP is entitled to REPS benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and E.R.
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to September 
1985; he died in January 1991.  The appellant is the 
veteran's ex-wife and the mother of his children SP and AP.  
This matter decided herein is before the Board of Veterans' 
Appeals (Board) on appeal from a determination by the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2008, a Travel Board hearing 
was held before the undersigned; a transcript of this hearing 
is of record.  This case was before the Board in May 2008 
when it was remanded for additional development.

The issues of whether SP and AP are entitled to REPS benefits 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellants if 
further action is required on their parts.


FINDINGS OF FACT

1.  The appellant is not the veteran's surviving spouse or 
child.

2.  The appellant is not the legal guardian or custodian of 
the veteran's child or children.



CONCLUSION OF LAW

The appellant may not be recognized as a proper claimant for 
benefits under REPS.  38 U.S.C.A. §§ 101(3), 5103(A) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.50, 3.53, 3.812, 3.850 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The facts in this 
matter are not in dispute.  Resolution of the appeal is 
dependent on application of governing law and regulation to 
the facts shown.  Moreover, the United States Court of 
Appeals for Veterans Claims (Court) has held that failure to 
comply with the notice requirement of the VCAA is not 
prejudicial to the claimant if, based on the facts alleged, 
no entitlement exists.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  Notably, in this appeal the appellant is 
represented by a service organization that should be well 
aware of the governing legal criteria.

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Factual Background, Law and Analysis

The appellant seeks REPS benefits for her children.  

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's son, SP, submitted an application for benefits 
under REPS in November 2002.  At the time, SP was 18 years 
old and attending college full time.  By letter dated in 
April 2005, SP was informed that his claim for benefits under 
REPS had been denied.

In May 2005, the appellant submitted a notice of disagreement 
(NOD).  The RO issued a statement of the case (SOC) in 
January 2006.  The appellant submitted a substantive appeal 
in January 2006, and provided testimony at the March 2008 
Travel Board hearing.  During the March 2008 Travel Board 
hearing, she testified that she had divorced the veteran in 
1990 (prior to his death in 1991).  See March 2008 hearing 
transcript, p. 3.

The threshold question that must be addressed in any claim 
for VA benefits is whether the appellant is a proper claimant 
for the benefit sought.  If she is not established as a 
proper claimant, the claim can proceed no further. The 
appellant has the burden to establish her status as claimant.  
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

The REPS program provides for the payment of a special 
allowance to certain surviving spouses and children of 
certain deceased veterans, as a replacement for Social 
Security Administration student benefits which were either 
reduced or terminated by provisions of the Omnibus Budget 
Reconciliation Act of 1981.  38 C.F.R. § 3.812.

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§§ 3.50(b)(1), 3.53.

Payment of benefits to a duly recognized fiduciary may be 
made on behalf of a person who is mentally incompetent or who 
is a minor; or, payment may be made directly to the 
beneficiary or to a relative or other person for the use of 
the beneficiary, regardless of legal disability, when it is 
determined to be in the best interest of the beneficiary by 
the Veterans Service Center Manager.  38 C.F.R. § 3.850.

On the appellant's own behalf, she is not a proper claimant 
because the evidence does not show, nor does the appellant 
allege, that she is the surviving spouse or child of the 
veteran.  As pertains to the surviving spouse of the veteran, 
the appellant testified that she had divorced the veteran in 
1990 (prior to his death in 1991).  Therefore, she is not the 
veteran's surviving spouse.  See 38 C.F.R. § 3.50. 

Furthermore, the appellant is not a proper claimant on behalf 
of her sons.  This appeal stems from the denial of her son 
SP's claim.  The appellant is not SP's representative.  At 
the time of the 2002 claim SP was over the age of 18 (no 
longer a minor), so the appellant cannot act as his guardian 
or custodian (unless SP is found to be mentally incompetent, 
which does not appear to be the case here).  See 38 C.F.R. § 
3.850.  

For the reasons noted above, the appellant does not have 
standing in this matter.  The Court had held that where the 
law and not the evidence is dispositive, the claim should be 
denied due to the lack of entitlement under the law.  In a 
case such as this one, where the law and not the facts are 
dispositive, the claim must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish the appellant as a proper claimant 
for REPS benefits is denied.


REMAND

Regarding the claims for REPS benefits for SP and AP, one of 
the matters the Board must address is which issue or issues 
are properly before the Board.  An appeal to the Board is 
initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished.  In essence, the following sequence 
is required: There must be a decision by the RO; the claimant 
must timely express disagreement with the decision; VA must 
respond by issuing a SOC; and finally the claimant, after 
receiving the SOC, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

With regard to REPS benefits for SP, by letter dated in April 
2005, SP was informed that his claim for benefits under REPS 
had been denied.  In a May 2008 Remand, the Board noted that 
because the RO erroneously accepted an NOD from SP's mother 
in this matter, SP should be given the opportunity to submit 
his own NOD in a timely fashion, if he so desires.  He did so 
in June 2008.  The Board considers this to be timely in light 
of the procedural errors in this matter.  However, no 
subsequent SOC has been issued.  Under Manlincon v. West, 12 
Vet. App. 238 (1999), the Board must instruct the RO that 
this issue remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action.  It is noteworthy 
that the claim is not before the Board at this time and will 
be before the Board only if the appellant (SP) timely files a 
substantive appeal.

With regard to REPS benefits for AP, in the May 2008 Remand, 
the Board noted that in April 2007, the RO received a claim 
for REPS benefits from AP.  This claim was referred to the RO 
for adjudication.  Thereafter, the RO did not adjudicate the 
matter.  Instead, the RO erroneously informed AP that because 
the RO had erroneously accepted an NOD from AP's mother in 
this matter, AP was being given the opportunity to submit his 
own NOD in a timely fashion, if he so desired.  AP, relying 
on this letter, submitted a NOD in June 2008.  The Board 
finds that in light of the procedural errors in this matter, 
the RO should issue a SOC.  See Manlincon, supra.  It is 
noteworthy that the claim is not before the Board at this 
time and will be before the Board only if the appellant (AP) 
timely files a substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an appropriate 
SOC in the matter of whether SP is 
entitled to REPS benefits.  The SOC 
should be sent to SP and SP must be 
advised of the time limit for filing a 
substantive appeal.  If the appeal is 
timely perfected, this matter should be 
returned to the Board.

2.  The RO should also separately issue 
an appropriate SOC in the matter of 
whether AP is entitled to REPS benefits.  
The SOC should be sent to AP and AP must 
be advised of the time limit for filing a 
substantive appeal.  If the appeal is 
timely perfected, this matter should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


